t c memo united_states tax_court timothy demitri brown petitioner v commissioner of internal revenue respondent docket no filed date timothy demitri brown pro_se richard l hunn for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency in petitioner timothy demitri brown’s mr brown federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 a in the amount of dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules of continued after concessions the issues for decision are whether mr brown is entitled to a loss deduction in the amount of dollar_figure for currency that was seized by louisiana law enforcement officials pursuant to a civil forfeiture statute whether mr brown is entitled to a schedule e loss deduction in the amount of dollar_figure for a deposit he made on a townhouse whether mr brown is entitled to claim a deduction for a theft_loss in the amount of dollar_figure and whether mr brown is liable for self- employment_taxes under the provisions of sec_1401 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference mr brown resided in alexandria louisiana at the time the petition was filed on date mr brown was arrested along with two other individuals in lake charles louisiana at the time of his arrest mr brown was carrying dollar_figure in currency law enforcement officials confiscated the currency as suspected drug money on date before the state of louisiana had instituted formal judicial forfeiture proceedings mr brown continued practice and procedure 2on date respondent filed a report to the court conceding that mr brown was not liable for the accuracy-related_penalty under sec_6662 filed a motion with the 14th judicial district_court of calcasieu parish louisiana for return of the seized property on date the state of louisiana initiated a civil judicial forfeiture proceeding against the currency mr brown filed both an answer to the pending forfeiture and a claim for the return of the currency in early the forfeiture proceeding is still pending on date mr brown entered into a contract to purchase a townhouse in houston texas pursuant to the contract mr brown made an earnest money deposit in the amount of dollar_figure the closing was to take place on date in the event that the buyer defaulted on the contract the contract provided in pertinent part if buyer fails to comply with this contract buyer shall be in default and seller may either a enforce specific performance seek such other relief as may be provided by law or both or b terminate this contract and receive the earnest money as liquidated_damages thereby releasing both parties from this contract mr brown was unable to close due to the seizure of the dollar_figure which he planned to use to purchase the townhouse mr brown reported the dollar_figure deposit as a loss on his federal_income_tax return in mr brown recovered the dollar_figure deposit and reported it as income on his federal_income_tax return in date mr brown purchased a cadillac deville from richard kellogg for dollar_figure sometime thereafter alice faye lotts who cohabited with mr brown until early date filed for a change_of title making it appear as if she purchased the vehicle from mr kellogg on or about date ms lotts filed a complaint with the police department alleging that the vehicle had been stolen mr brown was arrested as a result of the complaint and the vehicle was turned over to ms lotts on or about date ms lotts after having moved out of mr brown’s residence returned to the residence and removed several items of personal_property belonging to mr brown mr brown valued these items including the vehicle at dollar_figure and deducted this amount as a theft_loss on his federal_income_tax return on date mr brown filed a civil lawsuit against ms lotts seeking the return of his property mr brown secured a default judgment against ms lotts on date mr brown has made efforts to collect on the judgment including filing for a writ of execution in date and he is still attempting to recover the property mr brown did manage to recover the vehicle in and he reported dollar_figure in income on his federal_income_tax return as a result of the recovery mr brown reported a net profit of dollar_figure on schedule c profit or loss from business of his federal_income_tax return from his business as a wholesale_distributor of audio equipment he did not file a schedule se or pay self-employment_tax opinion sec_165 provides a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits the deduction in the case of an individual to losses_incurred in a trade_or_business or any transaction entered into for profit casualty losses and theft losses before a loss may be claimed as a deduction however it must be evidenced by a closed or completed transaction 274_us_398 61_tc_795 affd 521_f2d_786 4th cir sec_1_165-1 income_tax regs thus if there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery the loss is not deductible until it can be ascertained with reasonable certainty whether or not such reimbursement will be received 266_f2d_154 6th cir affg in part and revg in part 25_tc_774 ramsay scarlett co v commissioner supra sec_1 d i and income_tax regs this determination requires an objective inquiry into the facts and circumstances surrounding the loss as of the close of the taxable_year in which the deduction is claimed 326_us_287 ramsay scarlett co v commissioner supra pincite in determining whether a taxpayer had a reasonable prospect for reimbursement the fact that the taxpayer filed a lawsuit to recover the deducted loss gives rise to an inference that he or she had such a prospect estate of scofield v commissioner supra ramsay scarlett co v commissioner supra pincite the first issue is whether mr brown is entitled to a loss deduction with respect to the dollar_figure currency that was seized by louisiana law enforcement officials pursuant to a civil forfeiture statute mr brown filed a motion to recover the currency in and formal civil forfeiture proceedings which are still pending were instituted in early we find that the fact that mr brown took legal action in late and early indicates that he had a reasonable_prospect_of_recovery at the end of furthermore even if mr brown had lost the forfeiture_case and was required to forfeit the currency he would be prohibited by public policy from claiming a loss deduction there is a strong public policy against drug trafficking and case law has established that any deduction for property forfeited under the forfeiture laws is precluded 863_f2d_417 5th cir 69_tc_114 69_tc_75 affd 611_f2d_1160 5th cir accordingly we sustain respondent’s disallowance of the dollar_figure loss deduction the next issue is whether mr brown is entitled to a loss deduction with respect to the dollar_figure deposit on the townhouse mr brown argues that because he was unable to close on the townhouse he forfeited the deposit under the terms of the contract and therefore was entitled to claim a loss deduction however this assumption is not supported by the terms of the contract the contract provided that upon the buyer’s default the seller may either seek specific performance or any other relief provided by law or terminate the contract and keep the earnest money deposit as liquidated_damages mr brown has not shown that the seller elected to keep the deposit as liquidated_damages or even that the seller intended to enforce its contract claim against mr brown indeed mr brown admittedly received the dollar_figure back from the seller during the next taxable_year accordingly we find that mr brown’s breach of contract in itself was not a closed and completed transaction giving rise to a deductible loss see 280_us_445 next we must determine whether mr brown is entitled to claim a deduction for a theft_loss in the amount of dollar_figure for the property taken from him by ms lotts mr brown filed a civil suit against ms lotts in obtained a default judgment and has pursued collection since then mr brown did in fact recover the vehicle from ms lotts we find that the 3we note however that because mr brown reported the recovery_of the dollar_figure deposit as income in he overreported his taxable_income in and may be entitled to a refund for that year fact that mr brown undertook to litigate his claim against ms lotts indicates that he had a reasonable_prospect_of_recovery as of the end of the fact that the lawsuit was not actually filed until does not negate the inference that there was a recoverable claim for reimbursement during 675_f2d_1077 9th cir affg tcmemo_1979_479 see 71_tc_501 moreover even if mr brown established that there was a closed and completed transaction giving rise to a deductible theft_loss he has failed to establish the fair_market_value of the property stolen the amount of a theft_loss is equal to the lesser_of the fair_market_value or the adjusted cost_basis of the property stolen sec_1_165-7 c income_tax regs the regulations further require that the fair_market_value be ascertained by competent appraisal sec_1_165-7 income_tax regs therefore we sustain respondent’s disallowance of mr brown’s claimed theft_loss finally we must determine whether mr brown is liable for the self-employment_tax under sec_1401 sec_1401 imposes a tax on the self-employment_income of every individual 4similar to mr brown’s recovery_of his deposit in mr brown reported the recovery_of his vehicle in the amount of dollar_figure in thus we note that mr brown overreported his taxable_income in and may be entitled to a refund for that year self-employment_income generally consists of the gross_income derived by an individual from any trade_or_business less allowable deductions sec_1402 and b mr brown bears the burden of proving that he is not liable for the self-employment_tax rule a 290_us_111 mr brown reported net taxable_income from his business in and offered no proof that such income is not subject_to the self- employment_tax we therefore sustain respondent’s determination that mr brown is liable for the self-employment_tax for the taxable_year decision will be entered for respondent with respect to the deficiency decision will be entered for petitioner with respect to the accuracy-related_penalty
